DETAILED ACTION
The Amendment filed 1/4/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Work (US 2,846,150). Work discloses a method of cleaning contaminated solid particles including the steps of: creating a slurry comprising waste material comprising contaminated solid particles by mixing said waste material with a liquid (see at least col. 2, lines 1-5); introducing said slurry into an entry port (57) located at a first extremity of a high velocity accelerator (55), where said high velocity accelerator is adapted to impart an increase in the velocity of the material introduced therein; processing the slurry in said high velocity accelerator, by rapidly expanding the volume of said slurry introduced into the high velocity accelerator without diminishing the velocity thereof (see at least Fig. 5 and col. 2, lines 36-57); imparting a rapid acceleration at an angle to the slurry of solid and liquid materials to displace said slurry in a concentric path towards an outflow port (22) situated at one extremity of an internal chamber of the high velocity accelerator (see at least col. 3, lines 35-47); focusing the slurry at a focal point to promote interparticle collisions (see at least col. 3, lines 35-47); and separating solids, liquids and gases from the outflow port of the high velocity  by feeding the resulting liquid flow through at least one separation module (see at least col. 3, lines 48-51).
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 4-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/4/2021 regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Work (US 2,846,150) have been fully considered but they are not persuasive.
The applicant states that Work does not disclose  “processing the slurry in said high velocity accelerator, by rapidly expanding the volume of said slurry introduced into the high velocity accelerator without diminishing the velocity thereof” as recited in claim 1.  The examiner disagrees with the applicant.  In col. 2, lines 36-39, Work states, “The discharge ends of conduits 15 and 17 are arranged within a disintegrator chamber 21 of relatively large volume so that the dispersion is suddenly reduced greatly in pressure.”  In col. 2, lines 51-57, Work states, “Stream velocities in the range of 10-100 feet per second are useful, but higher velocities up to and greater than sonic, e.g., 2000 or 3000 feet per second, are more effective and can be obtained by employing discharge nozzles of smaller cross-sectional area than the conduits 15 and 17, advantageously having convergent-divergent passages,” and in col. 3, lines 43 – 45 Work states, “Velocities up to and greater than sonic, e.g., 2000 or 3000 feet per second can be 
The applicant states that Work does not disclose “imparting a rapid acceleration at an angle to the slurry of solid and liquid materials to displace said slurry in a concentric path towards an outflow port situated at one extremity of an internal chamber of the high velocity accelerator” as recited in claim 1.  The examiner disagrees with the applicant.  In col. 3, lines 40 – 43, Work states, “Nozzles 59 are inclined toward the injected stream of dispersion at an angle of about 45 degrees, but larger or smaller angles may be employed.”  The angled nozzle imparts a rapid acceleration at an angle to the slurry of solid and liquid materials to displace said slurry in a concentric path towards an outflow port situated at one extremity of an internal chamber of the high velocity accelerator.  Additionally, the examiner notes that the point between the nozzles is a focal point which promotes interparticle collisions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659